 



Exhibit 10.4
GUARANTY
     1. The Guaranty. For valuable consideration, the undersigned (“Guarantor”)
hereby unconditionally guarantees and promises to pay to Banc of America Leasing
& Capital, LLC (“Lender”), or order, on demand, in lawful money of the United
States, any and all payment and performance obligations, whether now existing or
hereafter arising or matured or contingent (the "Obligations”) of Cronos
Containers Inc. (“Borrower”) to Lender under or in respect of (a) that certain
Loan and Security Agreement executed by Borrower and Lender dated as of
September 9, 2005 (together with all schedules, appendices and other attachments
thereto, now existing or hereafter arising, and any renewals, amendments, or
extensions thereof, the “LSA”) providing for the financing of equipment
(“Equipment”) by Lender to Borrower, or (b) any Note (as defined in the LSA),
now existing or hereafter arising, executed by Borrower to the order of Lender
pursuant to the LSA, or (c) that certain Container Purchase Agreement executed
by Borrower and Lender dated as of September 9, 2005 (together with all
schedules, appendices and other attachments thereto, now existing or hereafter
arising, and any renewals, amendments, or extensions thereof, the “Purchase
Agreement”) (such Purchase Agreement, together with the Notes and the LSA, the
“Loan Documents”). The obligations of Guarantor hereunder are independent of the
Obligations and exclusive of and in addition to liability under any other
guaranty executed by Guarantor for the benefit of Lender or any company related
to Lender, and a separate action or actions may be brought and prosecuted
against Guarantor whether action is brought against Borrower or whether Borrower
is joined in any such action or actions.
     2. Authorization of Renewals, Etc. Guarantor authorizes Lender, without
notice or demand and without affecting its liability hereunder, from time to
time to: (a) renew, compromise, extend, accelerate, or otherwise change the time
for or amount of any payment, or substitute or exchange Equipment, or otherwise
change the terms of the Loan Documents or the Obligations or any other
obligations of Borrower to Lender (“Other Obligations”); (b) receive and hold
security for the payment of this Guaranty or the Obligations or any Other
Obligations, and exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of, any such security; (c) apply such security and direct the
order or manner of sale thereof as Lender in its discretion may determine; and
(d) release or substitute any one or more of any endorsers or guarantors of the
Obligations. In the event that Borrower and Lender shall agree to an increase in
the Committed Equipment Line above $9,900,000 without the written consent of
Guarantor, Guarantor’s liability under this Guaranty in respect of principal
indebtedness arising under the LSA shall not be increased above $9,900,000.
     3. Waiver of Certain Rights. Guarantor waives any right to require Lender
to: (a) proceed against Borrower; (b) proceed against or exhaust any security
for the Obligations or any other Obligations, or repossess, dispossess or
remarket Equipment, or otherwise mitigate damages; or (c) exercise or pursue any
other right or remedy in Lender’s power whatsoever.
     4. Waiver of Certain Defenses. Guarantor waives any defense arising by
reason of any disability or other defense of Borrower, or the cessation from any
cause whatsoever of the liability of Borrower (other than by payment in full of
the Obligations), or any claim that Guarantor’s obligations exceed or are more
burdensome than those of Borrower, including any

 



--------------------------------------------------------------------------------



 



of the foregoing arising by virtue of any provision of the U.S. Bankruptcy Code
(Title 11, U.S. Code) (the “Bankruptcy Code”).
     5. Waiver of Subrogation and Other Rights and Defenses.
          (a) Until the Obligations and any Other Obligations are paid in full,
Guarantor waives (i) any right of subrogation, reimbursement, indemnification
and contribution (contractual, statutory, or otherwise), including any claim or
right of subrogation under the Bankruptcy Code, arising from the existence or
performance of this Guaranty, (ii) any right to enforce any remedy Lender now
has or may hereafter have against Borrower and (iii) any benefit of, and any
right to participate in, any security now or hereafter held by Lender.
          (b) Guarantor waives any rights and defenses that are or may become
available to Guarantor under CC §§2787 to 2855, inclusive. Guarantor waives the
benefit of any statute of limitations affecting its liability hereunder.
     6. Waiver of Presentments, Etc. Guarantor waives all presentments, demands
for performance, notices of nonperformance, protests, notices of protest,
notices of dishonor, and notices of acceptance of this Guaranty and of the
existence, creation, or incurring of new or additional Obligations (but subject
to Section 2 hereof), or any Other Obligations.
     7. Information Relating to Borrower. Guarantor acknowledges and agrees that
it has sole responsibility for obtaining from Borrower such information
concerning Borrower’s financial condition or business operations or the
Equipment as Guarantor may require, and that Lender has no duty at any time to
disclose to Guarantor any information relating to the business operations or
financial condition of Borrower or the Equipment.
     8. Representations, Warranties and Covenants. As an inducement to Lender to
enter into the LSA, Guarantor hereby makes all representations and warranties
attributable to it and agrees to comply with all covenants applicable to it as
set forth in the LSA.
     9. Subordination. Any obligations of Borrower to Guarantor, now or
hereafter existing, including any obligations to Guarantor as subrogee of Lender
or resulting from Guarantor’s performance under this Guaranty, are hereby
subordinated to the Obligations and any Other Obligations. Such obligations of
Borrower to Guarantor if Lender so requests shall be enforced and performance
received by Guarantor as trustee for Lender, and the proceeds thereof shall be
paid over to Lender on account of the Obligations and all Other Obligations, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.
     10. Borrower’s Authorization. Where Borrower is a corporation, partnership,
or limited liability company, it is not necessary for Lender to inquire into the
powers of Borrower or of the officers, directors, partners, members, managers,
or agents acting or purporting to act on its behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
     11. Assignments. Lender may, without notice to Guarantor and without
affecting Guarantor’s obligations hereunder, sell, assign, grant participations
in, or otherwise transfer to

2



--------------------------------------------------------------------------------



 



any other person, firm, or corporation the Loan Documents, the Equipment, the
Obligations and this Guaranty, in whole or in part. Guarantor agrees that Lender
may disclose to any such assignee or purchaser, or any prospective assignee or
purchaser, of all or part of the Loan Documents or the Obligations any
information in Lender’s possession concerning Guarantor, this Guaranty and any
security for this Guaranty.
     12. Reinstatement of Guaranty. If any payment or transfer of any interest
in Equipment by Borrower to Lender is rescinded or must be returned by Lender to
Borrower, (a) this Guaranty shall be reinstated with respect to any such payment
or transfer, even if this Guaranty was previously returned or canceled, and
(b) Guarantor shall remain fully liable with respect to any such amount as if
such amount had not been paid by Borrower.
     13. Costs and Expenses. Guarantor agrees to pay all reasonable attorneys’
fees, including allocated costs of Lender’s internal counsel, and all other
reasonable costs and expenses Lender may incur (a) in the enforcement of this
Guaranty or (b) in the preservation, protection, or enforcement of any rights of
Lender in any case commenced by or against Guarantor under the Bankruptcy Code
or any similar statute. In any litigation required to enforce or arising out of
this Guaranty, the party determined by a court of competent jurisdiction to be
the prevailing party in such litigation shall be entitled to recover from the
other party its reasonable attorneys’ fees and costs relating thereto.
     14. Governing Law; Jurisdiction.
          (a) This Guaranty shall be governed by and construed under the laws of
California, to the jurisdiction of the state courts of which, and of the Federal
courts in California, Guarantor hereby submits. Nothing contained in this
Section 14 shall limit the right of Lender to initiate actions against Guarantor
in any other court of competent jurisdiction, nor shall such initiation in one
or more jurisdictions preclude such initiation in any other jurisdiction,
whether concurrently or not. Guarantor further irrevocably agrees that Lender as
guaranteed party at its sole option may bring any action arising out of or in
connection with this Guaranty in any competent court in the Grand Duchy of
Luxembourg, and hereby submits to the non-exclusive jurisdiction of each such
court if so invoked by Lender. Guarantor irrevocably waives any objection which
it may have now or hereafter to the laying or the venue of any actions in any
such court as is referred to in this Section 14 and any claim that any such
actions have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any actions brought in any competent court shall be
conclusive and binding upon Guarantor and may be enforced in the courts of any
other jurisdiction.
     (b) This Section 14(b) concerns the resolution of any controversies or
claims between the parties that the parties are incapable of resolving
themselves through good faith negotiation, whether arising in contract, tort or
by statute, including but not limited to controversies or claims that arise out
of or relate to: (A) this Agreement (including any renewals, extensions or
modifications); or (B) any document related to this Agreement (collectively, a
“Claim”).
     (i) Without limiting the rights of Lender under Section 14(a), at the
request of Guarantor or Lender, any Claim shall be resolved by binding
arbitration by JAMS (or such other arbitration organization agreed upon in good
faith by the parties hereto) (the

3



--------------------------------------------------------------------------------



 



“Arbitrator") in San Francisco, California, or at such other location as is
agreed upon by Guarantor and Lender, pursuant to the rules and practices of the
Arbitrator. The arbitration will take place on an individual basis without
resort to any form of class action.
     (ii) [Intentionally omitted.]
     (iii) All Claims shall be determined by one arbitrator. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
including in any competent court in the Grand Duchy of Luxembourg, to be
confirmed, judgment entered and enforced.
     (iv) Any dispute concerning this arbitration provision or whether a Claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees pursuant to the terms of this Agreement. It is
agreed that the prevailing party in any such arbitration arising from or
relating to this Agreement shall be entitled to reimbursement of its reasonable
costs and expenses, including its attorneys’ fees.
     (v) This Section 14(b) does not limit the right of Lender to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any collateral; (iii) exercise any judicial
or power of sale rights, or (iv) act in a court of law to obtain an interim
remedy, such as but not limited to, injunctive relief, writ of possession or
appointment of a receiver, or additional or supplementary remedies.
     (vi) Each of Lender and Borrower consents to the exercise over it of
personal jurisdiction by the arbitrator selected by the Arbitrator to resolve
any dispute hereunder, and by the Superior Court in and for the County of San
Francisco and the Federal District Court for the Northern District of
California.
     (vii) The filing of a court action is not intended to constitute a waiver
of the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (viii) By agreeing to binding arbitration, Guarantor and by its acceptance
hereof Lender irrevocably and voluntarily waive any right they may have to a
trial by jury in respect of any Claim. Furthermore, without intending in any way
to limit this agreement to arbitrate, to the extent any Claim is not arbitrated
and to the extent allowed by applicable law, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim.

4



--------------------------------------------------------------------------------



 



     15. Interpretation. No provision or waiver in this Guaranty shall be
construed as limiting the generality of any other waiver in this Guaranty. The
term “including” is not limiting and means “including without limitation”.
Section headings are for convenience of reference only and do not affect the
interpretation of this Guaranty. The invalidity of any portion of this Guaranty
shall not affect the remaining provisions. Where more than one Guarantor
executes this Guaranty, all of the provisions hereof shall apply to each of such
persons singly, and the obligations of each such person shall be joint and
several.
     16. Withholding; Currency. All sums received by Lender under this Guaranty
shall be made in United States Dollars, received in full without any set-off or
counter-claim by Guarantor free and clear of any deduction or withholding for or
on account of any present or future income or other taxes, levies, imposts,
duties, charges or withholdings of any nature whatsoever. In the event that any
such deduction or withholding from any payment for the account of Lender
hereunder shall be required or in the event that any payment on or in relation
to any amount received by Lender on account of tax or otherwise shall be
required to be made, in each case under any present or future law or regulation
or practice, then Guarantor shall forthwith pay to Lender such additional
amounts as will result in the receipt or retention by Lender of the same amount
which would otherwise have been received or retained by it pursuant to this
Guaranty had no such deduction, withholding or payment been made. Any payment or
payments made to or for the account of Lender hereunder in a currency (the
currency in which the relevant payment is being made hereinafter referred to as
the “Relevant Currency”) other than the currency in which it is expressed to be
due hereunder (the “Due Currency”) shall only constitute a discharge to
Guarantor to the extent of the Due Currency which Lender is able on the date or
dates of receipt by Lender of such payment or payments in the Relevant Currency
(or in the case of any such date which is not a business day, on the next
succeeding business day) to purchase with the amounts so received by Lender in
the readily available foreign exchange markets at or about 11:00 am (San
Francisco time) on such date or dates after meeting all costs and expenses
incurred in effecting such purchase. If the amount of the Due Currency which
Lender is so able to purchase falls short of the Due Currency amount originally
due to Lender under this Guaranty, Guarantor shall immediately reimburse Lender
in the Due Currency any such short fall and shall indemnify Lender against any
direct loss or damage arising as a result of a failure to make such
reimbursement. This indemnity shall constitute a separate and independent
obligation from the other obligations of Guarantor contained in this Guaranty.
     Executed as of September 9, 2005.

5



--------------------------------------------------------------------------------



 



Guarantor:
THE CRONOS GROUP, société anonyme
Registered office: L-1882 Luxembourg, 5 rue Guillaume Kroll
R.C. Luxembourg B27 489

         
By:
  /s/ Dennis J. Tietz
 
   
 
       
Name:
  Dennis J. Tietz    
 
       
Title:
  Chief Executive Officer    

6